DETAILED ACTION
 Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mingji Jin on 07/22/2022.
The application has been amended as follows:
1.	(Currently Amended)  A method for building an ensemble model, the method comprising:
creating, by an ensemble model building device, a plurality of clusters, each comprising a set of predictive models forming the ensemble model; and
for each of the plurality of clusters,
initializing, by the ensemble model building device, each of the set of predictive models with random values for a set of first parameters to obtain a first accuracy score;
categorizing, by the ensemble model building device, each of the set of predictive models into a first associated category based on the first accuracy score, wherein the first associated category comprises one of a strong learner category, an average learner category, and a weak learner category;
calculating, by the ensemble model building device, a first reward for each of the set of predictive models based on the first associated category, wherein the first reward is highest for the strong learner category and lowest for the weak learner category; [[and]]
determining, by the ensemble model building device, a set of second parameters for each of the set of predictive models using competitive reinforcement learning (CRL) to obtain a second accuracy score;
determining a second associated category for each of the set of predictive models based on the second accuracy score, wherein the second associated category comprises one of a strong learner category, an average learner category, and a weak learner category; 
calculating a second reward for each of the set of predictive models based on the second associated category, wherein the second reward is highest for the strong learner category and lowest for the weak learner category; and
selecting a set of output predictive models, wherein the set of output predictive models comprises each of the set of predictive models belonging to the strong learner category based on a predefined threshold time.

2.	(Cancelled).

3. 	(Currently Amended) The method of claim 1, further comprising, for each of the plurality of clusters, removing a predictive model from among the set of predictive models belonging to the weak learner category based on a predefined threshold time.

4.	(Cancelled).

5. 	(Original) The method of claim 1, wherein determining the set of second parameters for each of the set of predictive models further comprises one of:
determining the set of second parameters for a predictive model belonging to the weak category based on the set of first parameters of an identical predictive model belonging to the average category; or
determining the set of second parameters for a predictive model belonging to the average category based on the set of first parameters of an identical predictive model belonging to the strong category.

6.	(Original) The method of claim 1, further comprising assigning a rank and a competitiveness score to each of the set of predictive models in each of the plurality of clusters and to each of the plurality of clusters based on the second accuracy score, and a difference between the first accuracy score and the second accuracy score.

7.	(Original) The method of claim 1, further comprising determining, for each of the set of predictive models, updated weights by modifying previous weights based on the set of first parameters and the first reward.

8.	(Original) The method of claim 1, wherein the set of first parameters and the set of second parameters comprise a batch size, a learning rate, a momentum, a number of epochs, and one or more performance thresholds.

9.	(Currently Amended) A system for building an ensemble model, the system comprising:
a processor; and
a computer-readable medium communicatively coupled to the processor, wherein the computer-readable medium stores processor-executable instructions, which when executed by the processor, cause the processor to:
create a plurality of clusters, each comprising a set of predictive models forming the ensemble model; and
for each of the plurality of clusters,
initialize each of the set of predictive models with random values for a set of first parameters to obtain a first accuracy score;
categorize each of the set of predictive models into a first associated category based on the first accuracy score, wherein the first associated category comprises one of a strong learner category, an average learner category, and a weak learner category;
calculate a first reward for each of the set of predictive models based on the first associated category, wherein the first reward is highest for the strong learner category and lowest for the weak learner category; [[and]]
determine a set of second parameters for each of the set of predictive models using competitive reinforcement learning (CRL) to obtain a second accuracy score;
determine a second associated category for each of the set of predictive models based on the second accuracy score, wherein the second associated category comprises one of a strong learner category, an average learner category, and a weak learner category;
calculate a second reward for each of the set of predictive models based on the second associated category, wherein the second reward is highest for the strong learner category and lowest for the weak learner category; and
select a set of output predictive models, wherein the set of output predictive models comprises each of the set of predictive models belonging to the strong learner category based on a predefined threshold time.

10.	(Cancelled).

11.	(Currently Amended) The system of claim 9, wherein, for each of the plurality of clusters, the processor-executable instructions, on execution, further cause the processor to remove a predictive model from among the set of predictive models belonging to the weak learner category based on a predefined threshold time.

12.	(Cancelled).

13.	(Original) The system of claim 9, wherein determining the set of second parameters for each of the set of predictive models further comprises one of:
determining the set of second parameters for a predictive model belonging to the weak category based on the set of first parameters of an identical predictive model belonging to the average category; or
determining the set of second parameters for a predictive model belonging to the average category based on the set of first parameters of an identical predictive model belonging to the strong category.

14.	(Original) The system of claim 9, wherein the processor-executable instructions, on execution, further cause the processor to assign a rank and a competitiveness score to each of the set of predictive models in each of the plurality of clusters and to each of the plurality of clusters based on the second accuracy score, and a difference between the first accuracy score and the second accuracy score.

15.	(Original) The system of claim 9, wherein the processor-executable instructions, on execution, further cause the processor to determine, for each of the set of predictive models, updated weights by modifying previous weights based on the set of first parameters and the first reward.

16.	(Currently Amended) A non-transitory computer-readable medium storing computer-executable instructions for building an ensemble model, the computer-executable instructions configured for:
creating a plurality of clusters, each comprising a set of predictive models forming the ensemble model; and
for each of the plurality of clusters,
initializing each of the set of predictive models with random values for a set of first parameters to obtain a first accuracy score;
categorizing each of the set of predictive models into a first associated category based on the first accuracy score, wherein the first associated category comprises one of a strong learner category, an average learner category, and a weak learner category;
calculating a first reward for each of the set of predictive models based on the first associated category, wherein the first reward is highest for the strong learner category and lowest for the weak learner category; and
determining a set of second parameters for each of the set of predictive models using competitive reinforcement learning (CRL) to obtain a second accuracy score;
determining a second associated category for each of the set of predictive models based on the second accuracy score, wherein the second associated category comprises one of a strong learner category, an average learner category, and a weak learner category;
calculating a second reward for each of the set of predictive models based on the second associated category, wherein the second reward is highest for the strong learner category and lowest for the weak learner category; and
selecting a set of output predictive models, wherein the set of output predictive models comprises each of the set of predictive models belonging to the strong learner category based on a predefined threshold time.

17.	(Cancelled).

18.	(Currently Amended) The non-transitory computer-readable medium of claim 16, wherein, for each of the plurality of clusters, the computer-executable instructions are further configured for at least one of:
removing a predictive model from among the set of predictive models belonging to the weak learner category based on a predefined threshold time


19.	(Original) The non-transitory computer-readable medium of claim 16, wherein determining the set of second parameters for each of the set of predictive models further comprises one of:
determining the set of second parameters for a predictive model belonging to the weak category based on the set of first parameters of an identical predictive model belonging to the average category; or
determining the set of second parameters for a predictive model belonging to the average category based on the set of first parameters of an identical predictive model belonging to the strong category.

20.	(Original) The non-transitory computer-readable medium of claim 16, wherein the computer-executable instructions are further configured for assigning a rank and a competitiveness score to each of the set of predictive models in each of the plurality of clusters and to each of the plurality of clusters based on the second accuracy score, and a difference between the first accuracy score and the second accuracy score.

Allowable Subject Matter
Claims 1, 3, 5-9, 11, 13-16, 18-20 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	US 2020/0257992 A1 discloses in step 1020, the system 100 determines a first accuracy score of each of the fitted predictive models. The first accuracy score of a fitted model represents the accuracy with which the fitted model predicts one or more outcomes of the initial prediction problem. Any suitable metric and/or technique for determining the accuracy of the model may be used, including, without limitation, testing the model on a holdout portion of the initial dataset. A predictive modeling method may include determining a time interval of time-series data; identifying one or more variables of the data as targets; determining a forecast range and a skip range associated with a prediction problem represented by the data; generating training data and testing data from the time-series data; fitting a predictive model to the training data; and testing the fitted model on the testing data. The forecast range may indicate a duration of a period for which values of the targets are to be predicted. The skip range may indicate a temporal lag between the time period corresponding to the data used to make predictions and the time period corresponding to the predictions. The skip range may separate input data subsets representing model inputs from subsets representing model outputs, and separate test data subsets representing model inputs from subsets representing validation data.

	US 2019/0378010 A1 discloses a framework for machine learning algorithm may involve a combination of one or more components, sometimes three components: (1) representation, (2) evaluation, and (3) optimization components. Representation components refer to computing units that perform steps to represent knowledge in different ways, including but not limited to as one or more decision trees, sets of rules, instances, graphical models, neural networks, support vector machines, model ensembles, and/or others. Evaluation components refer to computing units that perform steps to represent the way hypotheses (e.g., candidate programs) are evaluated, including but not limited to as accuracy, prediction and recall, squared error, likelihood, posterior probability, cost, margin, entropy k-L divergence, and/or others. Optimization components refer to computing units that perform steps that generate candidate programs in different ways, including but not limited to combinatorial optimization, convex optimization, constrained optimization, and/or others. In some embodiments, other components and/or sub-components of 
the aforementioned components may be present in the system to further enhance and supplement the aforementioned machine learning functionality.

	US 10902005 B2 discloses the ensemble algorithm may be provided as a pluggable ensemble algorithm and may specify the details of what is stored in the partial scores data structure. How the ensemble algorithm is updated with the scores from each component model, and how the partial scores data structure is assessed to see if the results are sufficiently exact depend on the model type (e.g. regression, classification) and the ensemble method type. For example, in one embodiment propensity based scoring for binary classification problems is provided for determining sufficient accuracy of the partial scores and, in a second embodiment, a method for classification amongst N classes is provided. Details of these two examples are given below and it will be appreciated that other forms of determining if a partial score is sufficient may be used.

	However, all cited prior arts of record fail to disclose in claims 1, 9,  and 16, “… initialize each of the set of predictive models with random values for a set of first parameters to obtain a first accuracy score; categorize each of the set of predictive models into a first associated category based on the first accuracy score, wherein the first associated category comprises one of a strong learner category, an average learner category, and a weak learner category; calculate a first reward for each of the set of predictive models based on the first associated category, wherein the first reward is highest for the strong learner category and lowest for the weak learner category; determine a set of second parameters for each of the set of predictive models using competitive reinforcement learning (CRL) to obtain a second accuracy score; determine a second associated category for each of the set of predictive models based on the second accuracy score, wherein the second associated category comprises one of a strong learner category, an average learner category, and a weak learner category; calculate a second reward for each of the set of predictive models based on the second associated category, wherein the second reward is highest for the strong learner category and lowest for the weak learner category; and select a set of output predictive models, wherein the set of output predictive models comprises each of the set of predictive models belonging to the strong learner category based on a predefined threshold time.” (and similar limitations)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20190102692 A1 - An approach is provided for quantifying a diversity of a machine learning training data set. The approach involves creating a matrix data structure storing a plurality of feature data records describing the observations in the training data set. The approach 
also involves computing a covariance of the matrix data structure. For example, in one embodiment, the covariance is based on a stable rank of a covariance matrix. The approach further involves determining the diversity value of the observations based on the computed 
covariance. The learner module then computes an accuracy of the predictions for the initial set of model parameters. If the accuracy or level of performance does not meet a threshold or configured level, the learner module incrementally adjusts the model parameters until the model generates predictions at a ... understand the semantic meaning of images, and segment images according to these semantic categories to predict related features. When such neural networks or other machine learning classifiers predict whether an image depicts or is otherwise associated with certain classification features, they can also compute a confidence or probability that the predicted feature is likely to be true. In an embodiment where the features or ... not limited, to a One-Class Support Vector Machine of Scholkopf et al. It is noted that the embodiments described herein are not limited to any particular form of probability model, and that any probability known in the art can be used.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642